Judgment, Supreme Court, New York County, entered November 26, 1975, in favor of defendants on jury verdict is unanimously affirmed, without costs and without disbursements. The evidence, particularly that as to the condition of the traffic signal lights, presented questions of fact as to whether defendant McGill was negligent and as to whether plaintiff was contributorily negligent. The jury resolved those questions in favor of defendants and against plaintiffs, and there is no basis for interfering with the verdict. Concur—Kupferman, J. P., Murphy, Lupiano, Silverman and Lane, JJ.